Citation Nr: 0836962	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right knee disability for the period prior to May 12, 2008.   
 
2.  Entitlement to an increased rating for a right knee 
disability, rated with separate 10 percent and 20 percent 
ratings since May 12, 2008.   
 
3.  Entitlement to an increase in a 10 percent rating for a 
left knee disability for the period prior to May 12, 2008.   
 
4.  Entitlement to an increased rating for a left knee 
disability, rated with two separate 10 percent ratings since 
May 12, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 2001 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
increased the rating for the veteran's service-connected 
right knee disability (patellofemoral syndrome with 
degenerative arthritis) from noncompensable to 10 percent, 
effective November 29, 2004, and denied an increase in a 10 
percent rating for his service-connected left knee disability 
(patellofemoral arthritis).  In March 2007, the veteran 
testified at a Board videoconference hearing.  The Board 
remanded this appeal for further development in July 2007.  

By way of a June 2008 decision, the RO granted a separate 20 
percent rating for right knee instability, effective May 12, 
2008, and granted a separate 10 percent rating for left knee 
instability, effective May 12, 2008.  Since those grants do 
not represent a total grant of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  





FINDINGS OF FACT

1.  Prior to May 12, 2008, the veteran's right knee 
disability (patellofemoral syndrome with degenerative joint 
disease) was manifested by arthritis with some limitation of 
motion (motion was from 0 to 120 degrees on examination), and 
no instability.  

2.  Since May 12, 2008, the veteran's right knee disability 
is manifested by arthritis with some limitation of motion 
(motion was from 0 to 100 degrees on examination), and no 
more than moderate instability.  

3.  Prior to May 12, 2008, the veteran's left knee disability 
(patellofemoral arthritis) was manifested by arthritis with 
some limitation of motion (motion was from 0 to 120 degrees 
on examination), and no instability.  

4.  Since May 12, 2008, the veteran's left knee disability is 
manifested by arthritis with some limitation of motion 
(motion was from 0 to 115 degrees on examination), and no 
more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability for the period prior to May 12, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  

2.  The criteria for a rating in excess of 10 percent for 
right knee patellofemoral syndrome with degenerative joint 
disease, and in excess of 20 percent for right knee 
instability, for the period since May 12, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  

3.  The criteria for a rating in excess of 10 percent for a 
right knee disability for the period prior to May 12, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  

4.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral arthritis, and in excess of 10 
percent for left knee instability, for the period since May 
12, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in January 2005 and August 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The August 2007 letter also advised the veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last readjudicated in July 2008.  The Board 
notes that the August 2007 letter requested that the veteran 
provide the necessary releases for any additional non-VA 
treatment.  The veteran did not indicate that he had received 
any additional non-VA treatment or provide any requested 
releases.  

Additionally, the Board finds it pertinent that at the March 
2007 Board hearing, the veteran and his representative 
essentially discussed the schedular criteria for increased 
ratings for his claimed disabilities.  For example, the 
veteran specifically reported that he had instability of the 
knees and his representative referred to his rating for pain 
in motion.  The diagnostic codes for an increased rating were 
also discussed at the March 2007 Board hearing.  Further, the 
Board notes that in his May 2005 notice of disagreement, the 
veteran specifically discussed some of the schedular criteria 
in great detail.  He also attached a copy of the schedular 
criteria for rating arthritis.  Therefore, a remand for 
additional notification regarding criteria with which the 
veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service medical records; post-service private and 
VA treatment records; and VA examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

An April 2005 VA examination report noted that the veteran 
reported that both of his knees were troublesome with the 
left knee worse than the right knee.  He indicated that he 
had pain with weight bearing, with movement after prolonged 
sedentary positioning, squatting, climbing, and with walking 
on inclines.  He stated that if he stressed his knees, they 
would swell.  It was noted that he did not describe increased 
heat or redness.  The veteran indicated that there was a 
tendency for giving way and that he had a lot of cracking and 
popping, greater in the left knee.  It was reported that 
there was definite infatigability and lack of endurance for 
the activities that were described above.  He related that he 
took anti-inflammatories and that he had been on pain 
medication for his left shoulder, which did help a bit.  He 
stated that there were no flares, but just day-to-day 
discomfort.  The veteran indicated that he did not use a 
prosthetic or assistive device and that he did not have 
episodes of dislocation or subluxation.  It was noted that 
there was no surgical intervention in his interim history.  
He reported that he was presently in a sit-down type of job 
and that his knee problems did not affect his occupation.  
The veteran stated that such problems might, however, affect 
him in his usual occupation which involved climbing on 
cranes.  

The examiner reported that the veteran walked with a 
nonantalgic gait and that examination of both knees revealed 
no deformity, increased heat or redness, or effusion.  The 
examiner stated that there was medial joint line tenderness, 
bilaterally.  The examiner indicated that the veteran's 
ligaments appeared to be intact, bilaterally, with a negative 
Lachman's and a negative Drawer sign.  It was noted that the 
McMurray's sign was also negative, bilaterally.  The examiner 
reported that range of motion of both knees, actively, 
passively, and repetitively, was 0 to 120 degrees with pain 
at full flexion, but not at full extension.  The examiner 
stated that there was painful manipulation of both of the 
veteran's patellae.  The examiner indicated that it might be 
anticipated that with prolonged weight bearing, squatting, 
bending, or kneeling, the veteran's range of motion would be 
additionally decreased by 20 percent secondary to pain.  It 
was noted that previous imaging studies of the knees had 
revealed degenerative changes, bilaterally.  The diagnoses 
included patellofemoral syndrome/degenerative joint disease 
of both knees.  

VA treatment records dated from April 2005 to September 2006 
show treatment for disorders including left knee problems.  

A November 2006 VA orthopedic examination report referred to 
other disorders.  

VA treatment records dated from November 2006 to April 2008 
show continuing treatment for disorders including bilateral 
knee problems.  

The most recent May 12, 2008 VA orthopedic examination report 
noted that the veteran reported that he had the onset of his 
problems with his right knee in 2004 and that he recently had 
open surgery on his right knee in January 2007 involving the 
posterior cruciate ligament.  He stated that he had not had 
surgery on his left knee.  It was noted that the veteran wore 
a knee brace on the right side as well as a drop foot brace 
on his left foot due to a drop foot brought about by 
compartment syndrome in the left lower extremity subsequent 
to the right knee surgery in January 2007.  It was also 
reported that the veteran used a cane in his left hand, since 
his right knee tended to bother him more than his left knee.  
The veteran stated that he had been treated with acupuncture 
for some of his knee pain and that he had also undergone 
physical therapy off and on with his last therapy in January 
2008.  He indicated that his right knee bothered him more 
presently than his left knee, and that such included pain and 
a limp.  He reported that he did lack endurance due to his 
knee problems, especially with squatting, climbing, or 
walking on an incline.  It was noted that the veteran had 
day-to-day discomfort of the knees.  The veteran indicated 
that he would have flares in his right knee that would occur 
about twice monthly and would last for a week.  He stated 
that he would generally rest, put ice on his knee, and use 
Ibuprofen.  He indicated that he had lesser flares in his 
left knee, which would occur maybe monthly and would 
generally not require as much time to resolve.  The veteran 
reported that he was employed, but temporarily out of work 
over the past year.  He noted that he worked at a shipyard 
servicing heavy electrical equipment.  

The examiner reported that examination of the right knee 
revealed a 3 and 1/2 inch, healed surgical incision on the 
anteromedial aspect of the right knee.  It was noted that the 
scar was well healed and not adherent to deep structures.  
The examiner indicated that there was 2+ effusion in the 
right knee and that the patellofemoral alignment showed about 
10 to 15 degrees of valgus.  The examiner stated that the 
medial collateral ligament showed slight laxity and that 
there was also posterior cruciate ligament laxity with a very 
varus Lachman's sign.  It was reported that there were some 
palpable spurs on the medial femoral condyle.  The examiner 
indicated that range of motion of the right knee was from 0 
degrees of extension to 100 degrees of flexion.  The examiner 
stated that pain was noted pretty much throughout flexion 
from 0 degrees, but that it was more marked when in excess of 
90 degrees.  It was noted that there was no evidence of GENV 
recuravatum, ankylosis, or dislocation.  

The examiner reported that examination of the left knee 
revealed that the knee was in about 10 degrees of valgus 
alignment.  The examiner indicated that there was mild 
effusion in the left knee with mild crepitus on flexion and 
extension.  The examiner stated that there was slight laxity 
at the level of the anterior cruciate ligament and mild 
medial collateral ligament laxity.  It was noted that the 
Lachman's sign was positive.  The examiner reported that 
range of motion of the left knee was from 0 degrees of 
extension to 115 degrees of flexion.  The examiner stated 
that the pain was less than in the right knee, but that it 
was generally more marked when in excess of 90 degrees of 
flexion.  

The examiner noted that the veteran did describe flares as 
described above and that they were accompanied by an increase 
in pain and swelling at the level of the right knee, 
especially.  The examiner noted that there was a potential 
loss of an additional 10 to 20 degrees of flexion of the 
right knee and roughly 10 to 20 degrees of flexion in the 
left knee.  The examiner indicated that at that point, the 
veteran's functional capacity had been significantly reduced.  
The examiner stated that objective evidence of pain on 
motion, of weakness, of excessive fatigability, and of 
incoordination was not something that medical personnel could 
determine, since objectivity of those issues was not a 
medical observation.  

I.  Right Knee

The RO has rated the veteran's right knee disability 
(patellofemoral syndrome with degenerative arthritis) as 10 
percent disabling for the period prior to May 12, 2008.  For 
the period from May 12, 2008, the right knee was rated as 10 
percent disabling (for patellofemoral syndrome with 
degenerative arthritis), with an additional 20 percent rating 
for right knee instability.  

The medical evidence shows that the veteran's right knee has 
arthritis (degenerative joint disease) established by X-ray 
findings.  For the period prior to May 12, 2008, the Board 
observes that the range of motion reported at that April 2005 
VA orthopedic examination would be rated 0 percent if 
strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261, although the presence of arthritis with 
some limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the April 2005 VA orthopedic examination 
stated that the range of motion of the veteran's right knee 
was from 0 to 120 degrees with pain at full flexion, but not 
at full extension.  The examiner indicated that it might be 
anticipated that with prolonged weight bearing, squatting, 
bending, or kneeling, the veteran's range of motion would be 
additionally decreased by 20 percent secondary to pain.  
Therefore, even considering the effects of pain during use 
and flare-ups, there is no probative evidence demonstrating 
that right knee motion is limited to the degree required for 
a 20 percent rating under the limitation of motion codes 
prior to May 12, 2008.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The April 2005 
VA orthopedic examination report failed to show other than 
full right knee extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Only limitation of flexion is shown 
in clinical evidence, and flexion limited to 45 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is not shown.  Therefore, separate ratings under Diagnostic 
Codes 5260 and 5261 are not appropriate for the period prior 
to May 12, 2008.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The April 2005 
VA orthopedic examination report noted that the veteran's 
ligaments appeared to be intact, bilaterally, with a negative 
Lachman's and a negative Drawer sign.  It was noted that the 
McMurray's sign was also negative bilaterally.  Thus, a 
compensable rating for right knee instability under 
Diagnostic Code 5257 for the period prior to May 12, 2008, is 
not in order.  38 C.F.R. § 4.31.  The Board finds that in 
addition to the 10 percent rating assigned for right knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on right knee instability for the 
period prior to May 12, 2008.  

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's right knee disability for 
the period prior to May 12, 2008, and thus, as to this aspect 
of the claim, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinkski, 1 Vet. App. 49 (1990).  

The Board must also consider whether the veteran is entitled 
to an increased rating for his right knee disability, rated 
as 10 percent disabling for patellofemoral syndrome with 
degenerative joint disease and as 20 percent disabling for 
right knee instability, since May 12, 2008.  

For the period since May 12, 2008, the Board observes that 
the range of motion reported at that May 12, 2008 VA 
orthopedic examination would be rated 0 percent if strictly 
rated under the limitation of motion Diagnostic Codes 5260 
and 5261, although the presence of arthritis with some 
limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the May 12, 2008 VA orthopedic 
examination indicated that the range of motion of the 
veteran's right knee was from 0 to 100 degrees.  The examiner 
reported that the pain was noted pretty much throughout 
flexion from 0 degrees, but that it was more marked when in 
excess of 90 degrees.  It was noted that the veteran 
described flares in the right knee that would occur about 
twice monthly and would last for a week.  The examiner 
indicated that there was a potential loss of an additional 10 
to 20 degrees of flexion of the right knee during the flares 
that would were accompanied by an increase in pain and 
swelling.  The examiner further reported that the veteran's 
functional capacity had been significantly reduced.  The 
examiner stated that objective evidence of pain on motion, of 
weakness, of excessive fatigability, and of incoordination 
was not something that medical personnel could determine, 
since objectivity of those issues was not a medical 
observation.  The Board notes that even considering the 
effects of pain during use and flare-ups, there is no 
probative evidence demonstrating that right knee motion is 
limited to the degree required for a 20 percent rating under 
the limitation of motion codes since May 12, 2008.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra, 8 Vet. App. 202 (1995).  

As noted above, a precedent opinion of the VA's General 
Counsel has held that separate ratings under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension), may be assigned for disability of 
the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).  The May 12, 2008 VA orthopedic examination report 
failed to show other than full right knee extension.  
Certainly extension limited to 10 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Only limitation of flexion is shown in clinical evidence, and 
flexion limited to 45 degrees as required for a compensable 
rating under Diagnostic Code 5261 is not shown.  Therefore, 
separate ratings under Diagnostic Codes 5260 and 5261 are not 
appropriate for the period since May 12, 2008.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  As noted above, 
the RO has assigned a 20 percent rating for right knee 
instability.  The examiner at the May 12, 2008 VA orthopedic 
examination noted that right patellofemoral alignment showed 
about 10 to 15 degrees of valgus.  The examiner stated that 
the medial collateral ligament showed slight laxity and that 
there was also posterior cruciate ligament laxity with a very 
varus Lachman's sign.  Clearly, severe instability as 
required for a separate 30 percent rating under Diagnostic 
Code 5257 is not shown for the period since May 12, 2008.  

For the period since May 12, 2008, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's right knee patellofemoral syndrome with 
degenerative joint disease and a rating higher than 20 
percent rating for his right knee instability.  As to this 
aspect of the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for increase must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

In sum, increased ratings are not warranted for the right 
knee at any point in the appellate period.

II.  Left Knee

For the period prior to May 12, 2008, the RO has rated the 
veteran's left knee disability (patellofemoral arthritis) as 
10 percent disabling.  Since May 12, 2008, the condition has 
been evaluate as 10 percent disabling (for orthopedic 
disability), with an additional 10 percent rating for left 
knee instability.  

The medical evidence shows that the veteran's left knee has 
arthritis established by X-ray findings.  For the period 
prior to May 12, 2008, the Board observes that the range of 
motion reported at that April 2005 VA orthopedic examination 
would be rated 0 percent if strictly rated under the 
limitation of motion Diagnostic Codes 5260 and 5261, although 
the presence of arthritis with some limitation of motion 
warrants a 10 percent rating under arthritis Diagnostic Codes 
5003 and 5010.  The examiner at the April 2005 VA orthopedic 
examination noted that range of motion of the veteran's left 
knee was from 0 to 120 degrees with pain at full flexion, but 
not at full extension.  The examiner also indicated that it 
might be anticipated that with prolonged weight bearing, 
squatting, bending, or kneeling, the veteran's range of 
motion would be additionally decreased by 20 percent 
secondary to pain.  Therefore, even considering the effects 
of pain during use and flare-ups, there is no probative 
evidence demonstrating that left knee motion is limited to 
the degree required for a 20 percent rating under the 
limitation of motion codes prior to May 12, 2008.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The April 2005 
VA orthopedic examination report failed to show other than 
full left knee extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Only limitation of flexion is shown 
in clinical evidence, and flexion limited to 45 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is not shown.  Therefore, separate ratings under Diagnostic 
Codes 5260 and 5261 are not appropriate for the period prior 
to May 12, 2008.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The April 2005 
VA orthopedic examination report noted that the veteran's 
ligaments appeared to be intact, bilaterally, with a negative 
Lachman's and a negative Drawer sign.  It was noted that the 
McMurray's sign was also negative bilaterally.  Thus, a 
compensable percent rating for left knee instability under 
Diagnostic Code 5257 for the period prior to May 12, 2008, is 
not in order.  38 C.F.R. § 4.31.  The Board finds that in 
addition to the 10 percent rating assigned for left knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on left knee instability for the 
period prior to May 12, 2008.  

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's left knee disability for 
the period prior to May 12, 2008, and thus, as to this aspect 
of the claim, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinkski, 1 Vet. App. 49 (1990).  

The Board must also consider whether the veteran is entitled 
to an increased rating for the left knee during the period 
since May 12, 2008, for which time the disability was rated 
as 10 percent disabling for patellofemoral arthritis and as 
10 percent disabling for left knee instability.  

For the period since May 12, 2008, the Board observes that 
the range of motion reported at that May 12, 2008 VA 
orthopedic examination would be rated 0 percent if strictly 
rated under the limitation of motion Diagnostic Codes 5260 
and 5261, although the presence of arthritis with some 
limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the May 12, 2008 VA orthopedic 
examination indicated that the range of motion of the 
veteran's left knee was from 0 to 115 degrees.  The examiner 
indicated that the pain was less than in the right knee, but 
that it was generally more marked when in excess of 90 
degrees.  It was noted that the veteran described flares in 
the left knee that would occur twice monthly, but that they 
would require less than a week to resolve.  The examiner 
indicated that there was a potential loss of an additional 10 
to 20 degrees of flexion of the left knee during the flares.  
The examiner further reported that the veteran's functional 
capacity had been significantly reduced.  The examiner stated 
that objective evidence of pain on motion, of weakness, of 
excessive fatigability, and of incoordination was not 
something that medical personnel could determine, since 
objectivity of those issues was not a medical observation.  
The Board notes that even considering the effects of pain 
during use and flare-ups, there is no probative evidence 
demonstrating that left knee motion is limited to the degree 
required for a 20 percent rating under the limitation of 
motion codes since May 12, 2008.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra, 8 Vet. App. 202 (1995).  

As noted above, a precedent opinion of the VA's General 
Counsel has held that separate ratings under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension), may be assigned for disability of 
the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).  The May 12, 2008 VA orthopedic examination report 
failed to show other than full left knee extension.  
Certainly extension limited to 10 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Only limitation of flexion is shown in clinical evidence, and 
flexion limited to 45 degrees as required for a compensable 
rating under Diagnostic Code 5261 is not shown.  Therefore, 
separate ratings under Diagnostic Codes 5260 and 5261 are not 
appropriate for the period since May 12, 2008.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  As noted above, 
the RO has assigned a 10 percent rating for left knee 
instability.  The examiner at the May 12, 2008 VA orthopedic 
examination indicated that there was mild effusion in the 
left knee with mild crepitus on flexion and extension.  The 
examiner stated that there was slight laxity at the level of 
the anterior cruciate ligament and mild medial collateral 
ligament laxity.  Clearly, moderate instability as required 
for a separate 20 percent rating under Diagnostic Code 5257 
is not shown for the period since May 12, 2008.  

For the period since May 12, 2008, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's left knee patellofemoral arthritis and against a 
rating higher than 10 percent for his left knee instability.  
Thus, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

In sum, increased ratings are not warranted for the veteran's 
left knee disability at any point in the appellate period.



ORDER

An increased rating for a right knee disability for the 
period prior to May 12, 2008, is denied.  

For the period since May 12, 2008, an increased rating for a 
right knee disability, rated with separate 10 and 20 percent 
ratings, is denied.  

An increased rating for a left knee disability for the period 
prior to May 12, 2008, is denied.  

For the period since May 12, 2008, an increased rating for a 
left knee disability, rated with two separate 10 percent 
ratings, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


